EXHIBIT 10.1 February 17, 2011 Greg Siegrist President East West Resources Corporation 12001 Glen Road Potomac, MD 20854 Re:Services Agreement with Emergent BioSolutions Inc. Dear Mr. Siegrist: Reference is made to that certain Services Agreement (the “Agreement”), dated as of August 1, 2006, by and between East West Resources Corporation (“EWR”) and Emergent BioSolutions Inc. (“Emergent”). In consideration of the mutual agreement of EWR and Emergent, the Agreement is hereby terminated effective as of December 30, 2010 (the “Termination Date”), and shall be of no further force or effect and no further payments shall be due thereunder from and after the Termination Date. Sincerely, Emergent BioSolutions Inc. By:/s/R. Don Elsey Name: R. Don Elsey Title:Senior Vice President and Chief Financial Officer Accepted and Agreed: East West Resources Corporation By: /s/Greg Siegrist Name:Greg Siegrist Title:President
